NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                           JAN 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LORENA FUENTES DE RAMIREZ,                       No.   18-73358
                                                       19-72883
                Petitioner,
                                                 Agency No. A208-924-017
 v.

JEFFREY A. ROSEN, Acting Attorney                MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 11, 2021**
                                 Pasadena, California

Before: WATFORD, FRIEDLAND, and BENNETT, Circuit Judges.

      Lorena Fuentes de Ramirez and her two children, who are natives and

citizens of El Salvador, petition for review of a decision of the Board of

Immigration Appeals (“BIA”) dismissing their appeal from an order of an

immigration judge (“IJ”) denying their applications for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”).1 Fuentes

de Ramirez also argues that the agency2 lacked jurisdiction and violated her due

process rights, and that it erred in denying her request for a continuance to allow

for consolidation of her proceedings with her husband’s. We have jurisdiction

under 8 U.S.C. § 1252. We deny the petition for review.

      Fuentes de Ramirez moved to terminate her proceedings, arguing that she

was improperly denied a credible fear interview, and that the IJ consequently

lacked jurisdiction over her applications. We review questions of law de novo,

except to the extent that deference is owed to the BIA’s interpretation of the

governing statutes and regulations. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). The government properly exercised its discretion by placing Fuentes

de Ramirez in regular removal proceedings, Flores v. Barr, 934 F.3d 910, 916

(9th Cir. 2019) (citing Matter of E-R-M- & L-R-M-, 25 I. & N. Dec. 520, 521-22

(BIA 2011)), which do not require a credible fear interview, see 8 U.S.C. § 1229a.

Contrary to Fuentes de Ramirez’s argument, 8 C.F.R. § 208.2(a)’s grant of initial

jurisdiction to U.S. Citizenship and Immigration Services does not apply here. See


      1
         Because Fuentes de Ramirez’s children’s applications are derivative and
allege no claims independent of their mother’s, this disposition refers to Fuentes de
Ramirez’s petition in the singular for simplicity.
       2
         We refer to the BIA and the IJ collectively as “the agency.” See Medina-
Lara v. Holder, 771 F.3d 1106, 1111 (9th Cir. 2014) (explaining that this court will
review both the BIA and the IJ’s decisions when the BIA cites Matter of Burbano,
20 I. & N. Dec. 872 (BIA 1994)).

                                          2
8 C.F.R. § 208.2(b).

      Alternatively, Fuentes de Ramirez argues that her due process rights were

violated because she was entitled to a credible fear interview. We apply de novo

review to claims of due process violations in immigration proceedings. Lianhua

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). Even if it had been an error to

deny Fuentes de Ramirez a credible fear interview, to prove a due process violation

resulting from the denial, she would need to “show prejudice, which means that the

outcome of the proceeding may have been affected by the alleged violation.”

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). Fuentes de Ramirez has not

shown prejudice due to being placed in regular removal proceedings instead of

expedited removal proceedings. The procedures are similar under either form of

review, except that an immigrant in expedited removal proceedings faces the initial

hurdle of having to pass a credible fear screening, after which an IJ will consider

her claims de novo. See Innovation Law Lab v. Wolf, 951 F.3d 1073, 1084 (9th

Cir. 2020). By skipping the credible fear stage, Fuentes de Ramirez was

effectively treated as though she passed the credible fear interview—no better

outcome could have resulted from having a credible fear interview.

      Fuentes de Ramirez nonetheless argues that she suffered prejudice because

the agency made an adverse credibility determination based, in part, on her failure

to mention threats or extortion in El Salvador during her initial interview at the


                                          3
border. According to Fuentes de Ramirez, a credible fear interview would have

given her the opportunity to testify about her experience in more detail, and this

additional testimony would have bolstered her credibility. Nothing in the record

suggests that the availability of credible fear testimony would have prevented the

agency from relying on the significant inconsistencies in Fuentes de Ramirez’s

other evidence, including her border interview, hearing testimony, and

documentary evidence. Therefore, we decline to hold that the government violated

Fuentes de Ramirez’s constitutional rights.

      The agency did not abuse its discretion by denying Fuentes de Ramirez’s

motion to continue her proceedings so that she could consolidate her proceedings

with her husband’s. See Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009)

(stating the standard of review). Fuentes de Ramirez’s husband’s case was already

before the BIA when she made the request, and the lack of consolidation had no

effect on his ability to testify in support of her case.

      Substantial evidence supports the agency’s adverse credibility

determination. Fuentes de Ramirez testified that the MS-13 gang extorted her

husband, threatened to kill her family, killed two of her neighbors, and told her to

leave the area. The agency found that Fuentes de Ramirez failed to mention key

parts of this story during her border interview, and that there were significant

inconsistencies between her border interview, hearing testimony, and documentary


                                            4
evidence as to the circumstances surrounding her neighbors’ murders and the

extortion threats received by her family members. See Shrestha v. Holder, 590

F.3d 1034, 1047 (9th Cir. 2010) (“[W]hen an inconsistency is at the heart of the

claim it doubtless is of great weight.”). Fuentes de Ramirez’s explanations—

mainly, that she was improperly denied a credible fear interview and that her

inconsistencies should be considered trivial—do not compel a contrary conclusion.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Fuentes de Ramirez’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).3

      Substantial evidence also supports the agency’s denial of CAT relief because

Fuentes de Ramirez failed to show it is more likely than not that she will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014).4


      3
         In light of our conclusion regarding credibility, we need not reach the
agency’s alternative holdings that Fuentes de Ramirez failed to establish a nexus
between her fear of persecution and a protected ground, that the government was
unable or unwilling to protect her, or that she could not relocate within El Salvador
to avoid persecution. See Simeonov, 371 F.3d at 538.
       4
         With respect to petition no. 19-72883, the BIA did not abuse its discretion
by denying Fuentes de Ramirez’s motion to reopen. Her challenge to the IJ’s
jurisdiction based on Pereira v. Sessions, 138 S. Ct. 2105 (2018), is foreclosed by
this court’s recent precedent. See Karingithi v. Whitaker, 913 F.3d 1158, 1159 (9th
Cir. 2019) (holding that Pereira’s “narrow ruling does not control” questions of an
Immigration Court’s jurisdiction over removal proceedings). The Government’s
motion for summary disposition (Docket No. 6) of that petition for review is
granted because the questions it raises are so insubstantial as not to require further

                                          5
PETITION DENIED.




argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982) (stating
the standard). The motion for a stay of removal in petition no. 19-72883 (Docket
No. 1) is denied as moot.


                                        6